                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF NEW MEXICO

In re: WILLIAM J. HOLCOMB                                                Case No. 17-12473-ta11
                                                                         Chapter 11
          Debtor.

In re: HOLCOMB OIL AND GAS, INC.,                                        Case No. 17-12521-ta11
          a New Mexico corporation, EID XX-XXXXXXX                       Chapter 11

          Debtor.                                                        (Administered under 17-12473-ta11)


DEBTOR HOLCOMB OIL AND GAS, INC.’S FIRST AND FINAL APPLICATION FOR
 ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
            EXPENSES AND COSTS FOR SPECIAL COUNSEL
                 (THE SUAZO LEGAL GROUP, PLLC)

          The Debtor Holcomb Oil and Gas, Inc. (“Debtor” or “Holcomb Oil and Gas, Inc.”), by

and through counsel, submits this First and Final Application for Allowance and Payment of

Attorneys Fees, Costs and Tax for Special Counsel the Suazo Legal Group, PLLC (“Special

Counsel”), pursuant to 11 U.S.C. §§330, 331 and 503, for the period from December 12, 2017 to

December 20, 2018 (the “Application Period”). In support of this application, Special Counsel

states:

          1.        The Debtor filed the petition for relief under Chapter 11 of the Bankruptcy Code

on October 2, 2017. The Debtor has retained possession of its assets and is operating as a Debtor

in Possession. No creditors committee has yet been appointed in this case by the Office of the

United States Trustee, and the Chapter 11 Plan was confirmed by Order of the Court entered on

December 20, 2018 (Doc. No. 149).

          2.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and 11

U.S.C. § 506. This is a core proceeding under 28 U.S.C. §157(b)(2). Jurisdiction and venue are

proper in this Court.




20190403 Suazo First and Final Fee Application FINAL                                                    1
Case 17-12521-t11                Doc 131         Filed 04/03/19   Entered 04/03/19 13:33:00 Page 1 of 8
          3.        Debtor’s employment of Special Counsel was approved by the Order of the Court

entered on March 1, 2018 (Doc. No. 74)(the “Employment Order”). Debtor agreed to pay Special

Counsel hourly rates for all services rendered in connection with this case. This is Special

Counsel’s first and final application for compensation in this case.

          4.        In the Application Period, Special Counsel has provided services in connection

with the following: assistance regarding the Debtor’s dispute with Red River Compression

Services, LLC dba Advantage Energy Solutions (“Red River”), including research regarding

enforcement of liens and other issues, preparing draft objections to Red River’s claims and a

draft Adversary Complaint regarding such claims, and assisting in negotiations with Red River

and its counsel which resulted in a successful settlement of the dispute. Special Counsel also

provided other general services and advice specifically related to the Oil & Gas industry, as

summarized on the bill.

          5.        The requested attorney’s fees, paralegal fees, costs, and taxes for the Application

Period are identified on the Invoice attached hereto as of Exhibit A.                As shown by Exhibit A,

Special Counsel requests approval of compensation of $7,630.00 for the Application Period.1

Special Counsel has not received any payment during the Application Period. Special Counsel

requests that the Court authorize the Debtor to pay Special Counsel the total balance due of

$7,630.00 as compensation for the balance owed for the Application Period as a final fee award

pursuant to 11 U.S.C. §§330 and 331.

          6.        Special Counsel’s billing rates for professional services were: Miguel Suazo:

$275.00 per hour; law clerks; $115.00 per hour. Pursuant to 11 U.S.C. §331, Special Counsel has

not applied for any compensation in the preceding 120 days.


1
 The “discounts” of $876.25 and $1,031.25 referred to in the invoices refer to the 25% holdback required by the
Employment Order.


20190403 Suazo First and Final Fee Application FINAL                                                              2
Case 17-12521-t11                Doc 131         Filed 04/03/19   Entered 04/03/19 13:33:00 Page 2 of 8
          7.        Special Counsel has informed the Debtor that it has not shared compensation in

this case with any other person, directly or indirectly, in any form, except with members of

Special Counsel’s law firm, and that no agreement or understanding exists between Special

Counsel and other persons for the sharing of any compensation received or to be received for

services rendered in connection with this case.

          8.        Special Counsel has informed the Debtor that these fees were incurred in relation

to the case and should be deemed to be priority administrative expenses.

          9.        The Debtor states that Special Counsel is entitled to compensation based on other

factors as set forth in cases addressing applications for compensation (See In re Jenson-Farley,

47 B.R. 557 (D.C. Utah 1985), Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir.

1974)):

                    (a)        Expertise and experience in the area of bankruptcy of the Special

Counsel’s rendering services to the Debtor: Special Counsel has extensive expertise and

experience in the Oil & Gas industry.

                    (b)        Method used to compute time charges. Special Counsel billed hourly for

services for representation of the client at normal, set, hourly rates for each attorney and

timekeeper in the firm: The number of hours and hourly rates for each timekeeper who worked

on representation of the client in this proceeding are itemized in this application. The billing

invoices reflect contemporaneous time entries which set forth the services performed, the dates

on which such services were performed, and the time spent in tenth of one hour increments.

                    (c)       Relative billing rates of Special Counsel’s for in-court and out-of-court

hours: Special Counsel did not bill for any in-court hours.

          10.       Attached as Exhibit A is a detailed statement for all requested payments.




20190403 Suazo First and Final Fee Application FINAL                                                  3
Case 17-12521-t11                Doc 131         Filed 04/03/19   Entered 04/03/19 13:33:00 Page 3 of 8
          WHEREFORE, the Debtor requests that the Court allow, as a priority administrative

expense of the estate, Special Counsel’s requested fees in the total amount of $7,630.00 for the

Application Period ($7,630.00 services and taxes; $0.00 expenses). The Debtor requests that the

Court authorize payment to Special Counsel of the total balance due of $7,630.00 as

compensation for the balance owed for the Application Period as a final fee award pursuant to 11

U.S.C. §§330 and 331, and such other and further relief as the Court deems just.

                                                        Respectfully submitted,

                                                        WALKER & ASSOCIATES, P.C.

                                                        By: s/ filed electronically 4/03/2019
                                                           Chris W. Pierce
                                                           500 Marquette N.W., Suite 650
                                                           Albuquerque, New Mexico 87102
                                                           (505) 766-9272
                                                           (505) 766-9287 (fax)
                                                            cpierce@walkerlawpc.com
                                                            Attorneys for Holcomb Oil & Gas, Inc.

I hereby certify that, on April 3, 2019,
in accordance with NM LBR 9036-1 and
Fed. R. Civ. P. 5(b)(3), a true copy of the
foregoing was served via the Court’s CM/ECF
notification facilities to those parties who are
registered CM/ECF participants in this case,
or via U.S. Mail to any other parties as
indicated below, including:

By CM/ECF:

US Trustee
P.O. Box 608
Albuquerque, NM 87103-0608
(505) 248-6544

s/ filed electronically 4/03/2019
Chris W. Pierce




20190403 Suazo First and Final Fee Application FINAL                                                  4
Case 17-12521-t11                Doc 131         Filed 04/03/19   Entered 04/03/19 13:33:00 Page 4 of 8
                                    EXHIBIT A

Case 17-12521-t11   Doc 131   Filed 04/03/19   Entered 04/03/19 13:33:00 Page 5 of 8
Case 17-12521-t11   Doc 131   Filed 04/03/19   Entered 04/03/19 13:33:00 Page 6 of 8
Case 17-12521-t11   Doc 131   Filed 04/03/19   Entered 04/03/19 13:33:00 Page 7 of 8
Case 17-12521-t11   Doc 131   Filed 04/03/19   Entered 04/03/19 13:33:00 Page 8 of 8
